DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-3, 5-7, 9, 11-13, 16-18, and 20 are amended and claims 1-4, and 11-15 are withdrawn, resulting in claims 5-10 and 16-20 pending for examination.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 was amended to state "chemical fiber oxford cloth layer" as opposed to "cingico layer" similar to other claims in this response. However, it appears that "cingico" in claim 7 was not struck though, and therefore was not deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5  recites the limitation “printing patterns of a picture on a flash layer, and smearing oily glue at a place where the patterns are printed after printing” in lines 16-17. The limitation is indefinite because it is unclear whether the flash layer with the printed pattern is part of the canvas diamond picture as there is no step of applying or forming the flash layer on the canvas diamond picture.
Claims 4-8 and 10 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 5, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8, 10, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 205022273)1,2,3 in view of Funke (US 2018/0187369)3, Schwartz (Encyclopedia and Handbook of Materials, Parts, and Finishes)3, Jepson (US 3917883)1,3, Ye (CN 104893440)2,3, Ishida (JP 2003-175700)2,3, and Wu (CN 203032271)2,3,4. Supporting evidence provided by Hengameh (“Waterborne polyurethanes: A review”).
With respect to claims 5-8, 10, and 16-19, Wu teaches a water-based weak solvent diamond canvas (paragraph [0002]). The preparation of the water-based weak solvent diamond canvas comprises the following steps: prepare the substrate layer (chemical fiber layer) and make the substrate layer (chemical fiber layer) by any one of chemical fiber, linen, polyester, cotton, polyester-cotton, and paper; prepare the primer (upper back cover layer); prepare the surface coating (ink-receiving layer); prepare the graphic layer coating (lower back cover layer) (paragraphs [0046]-[0064]). Next the graphic layer coating (lower back cover layer) is evenly coated on one side of the base material layer (chemical fiber layer) and dried and cured (attached) (paragraph [0067]). Then coat the primer layer (upper back cover layer) on the other side of the base material layer (chemical fiber layer) and dry, shape, and cure (attached) (paragraph [0068]). Finally coat the topcoat (ink receiving layer) on the side of the bottom layer away from the base layer (chemical fiber layer) and dry it to shape and cure (fixedly connected) (paragraph [0069]).
The primer (upper back cover layer) comprises 30 parts resin, 30 parts water, 30 parts filler, and an appropriate amount of additives (paragraphs [0059]-[0053]). The described resin includes acrylic emulsion (waterborne acrylic acid) (paragraph [0042]). The surface coating (ink-receiving layer) comprises 50 parts of water-based acrylic emulsion (waterborne acrylic emulsion), 5 parts silica, 1 part fixing agent, and an appropriate amount of whitening agent (paragraphs [0059]-[0063]). The graphic coating layer (lower back cover layer) is made by mixing acrylic resin and polyethylene solution (paragraph [0044]). Wu does not state that the acrylic resin in the graphic coating layer (lower back cover layer) is waterborne, however the other acrylic resins used in the layers are waterborne, therefore the ordinary artisan would have been motivated to use a waterborne acrylic emulsion as it is known as suitable for use in the water-based weak solvent diamond canvas. The surface layer (ink-receiving layer) is an ink-absorbing color reduction coating (paragraph [0041]). The drying of the surface layer (ink-receiving layer) is done at 150oC (paragraphs [0143]-[0144]).
Wu is silent as to the step of wetting the base layer (chemical fiber layer), drying the base layer (chemical fiber layer) at a temperature of 190oC to take an effect of preventing shrinking and flatting a cloth surface.
Funke teaches a composition that is suitable for finishing textiles that contains little or no formaldehyde and that yields textiles with excellent wrinkle free properties (paragraph [0009]). The textile is wetted with the reaction product C and the alcohol A and is squeezed to a wet pickup of 65 to 80% (paragraph [0092]).The impregnated fabric is dried and cured  at a temperature from 130 to 210oC for 20 second to 15 minutes (paragraph [0093]-[0095]). A shorter curing time requires a higher temperature and vice versa (paragraph [0095]). Processes for finishing textiles according to Funke allow for the production of textiles that comprise little to no formaldehyde, have excellent whiteness performance, anticrease properties, wrinkle resistance, shrink resistance, especially long-term anticrease, anti-wrinkle, and anti-shrink properties, and high abrasion and rub fastness (paragraph [0098]).
The temperature range substantially overlaps the claimed range in the instants claim 5 and 16. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Funke, because overlapping ranges have been held to establish prima facie obviousness. Additionally, the ordinary artisan would have been motivated to pick a temperature of 190oC in order to shorten the drying and curing time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base layer (chemical fiber layer) of Wu to be treated by the composition and method of Funke, which includes wetting the base layer (chemical fiber layer) and drying and curing at a temperature from 130 to 210oC to provide a textile that comprises little to no formaldehyde, has excellent whiteness performance, long-term anticrease properties, long-term wrinkle resistance, long-term shrink resistance, high abrasion, and rub fastness.
Wu in view of Funke is silent as to the base layer (chemical fiber layer) being an oxford cloth.
Schwartz teaches that a basket weave (oxford cloth) produces a flatter, stronger, and more pliable fabric (“Basket Weave (Composites)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base layer (chemical fiber layer) to be a basket weave (oxford cloth) in order to provide a structure which is flatter, stronger, and more pliable.
Wu in view of Funke and Schwartz is silent as to uniformly brushing a layer of adhesive glue on the lower back cover layer to form an adhesive layer and attaching a fibrous layer to the adhesive layer.
Jepson teaches a flocked product comprising a substrate and a surface of flocked fibers bonded to the substrate by a hardened binder (col. 1, lines 61-68). The product is best made by a method in which the fibers (fibrous layer) are flocked onto a substrate carrying a fluid binder (adhesive glue/adhesive layer), the fibers are laid in part of the surface area with a predominate, non-perpendicular orientation and in another part with a different, predominant, non-perpendicular orientation and the binder (adhesive glue/adhesive layer) is then hardened (col. 2, lines 22-28). The individual areas of fibers having a predominate orientation may be arranged in any desired pattern which may be, for example, a regular or geometric pattern, or it may be one that gives the appearance of being an irregular pattern, for example a marble effect (col. 2, lines 57-61). Any suitable substrate may be used in the invention (col. 4, lines 3-9). Flocked products in general have a velvet-like or suede-like feel and appearance and in particular have the characteristic sheen of many suedes and velvets (col. 1, lines 16-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graphic layer (lower back cover layer) of Wu in view of Funke and Schwartz to include a flocked layer formed by uniformly applying a binder (adhesive glue/adhesive layer) and flocking fibers (fibrous layer) onto the binder (adhesive glue/adhesive layer) in order to provide the substrate with a velvet-like or suede-like appearance and to have the characteristic sheen of many suedes and velvets arranged in any desired pattern. The ordinary artisan would have chosen to apply this layer to the graphic layer (lower back cover layer) so as to not cover the ink in the surface layer (ink-receiving layer) of Wu (Wu; paragraph [0041]).
Wu in view of Funke, Schwartz, and Jepson is silent as to the waterborne acrylic emulsion being waterproof.
Ye teaches a preparation method of an acrylic waterproof coating (paragraph [0003]). The waterproof film formed by the cured waterproof coating has certain elongation, elastoplasticity, crack resistance, impermeability, and weather resistance, and can play the role of waterproof, anti-seepage and protection (paragraph [0005]). The coating has good temperature adaptability, easy operation, easy maintenance, and can be used in indoor and outdoor decoration (paragraph [0005]). The waterproof coating is also waterproof, steam-proof, strong in adhesion, good in film-forming hardness, good in mechanical properties, good in adhesion, and good in compactness (paragraph [0015]). The composition is a waterborne acrylic emulsion (paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acrylic compositions in the graphic layer (lower back cover layer), primer layer (upper back cover layer), and top coat/surface layer (ink-receiving layer) of Wu in view of Funke, Schwartz, and Jepson to be the waterproof waterborne acrylic emulsion composition taught by Ye because it is waterproof, steam-proof, strong in adhesion, good in film-forming hardness, good in mechanical properties, and good in compactness.
Wu in view of Funke, Schwartz, Jepson, and Ye is silent as to printing patterns of a picture on a flash layer and smearing paillettes on the ink-receiving layer to form a flash layer, and printing patterns of a picture on the flash layer.
Ishida teaches a coating material used for a decorative pattern such as a lacquer painting and a method for drawing a special decorative pattern using the coating material (paragraph [0001]). Diamond powder (flash layer/paillettes) is applied to a dark surface at a specific density and the fine powder of the diamond reflects light to give a three-dimensional effect, resulting in a nebula-like vivid and unique golden luster (“Best Mode for Carrying Out the Invention”). The diamond powder (flash layer/paillettes) represents a picture pattern (printed patterns of a picture) (“Best Mode for Carrying Out the Invention”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the canvas to include a diamond powder (flash layer/paillettes) patterned (printed patterns of a picture) layer on the surface layer (ink-receiving layer) in order to provide a three-dimensional effect which results in a nebula-like vivid and unique golden luster.
Wu in view of Funke, Schwartz, Jepson, Ye, and Ishida are silent as to smearing an oily glue at a place where the patterns are printed after printing.
Wu ‘271 teaches a self-made sticky-point heat-press diamond painting including a bottom layer, a pattern portfolio layer and a diamond decorative layer, wherein the pattern profile layer is fixed on the bottom layer, the upper surface of the pattern profile layer is distributed with bonding materials, and the diamond decorative layer is glued onto the pattern profile layer (abstract). The diamonds are fixed by PUR (polyurethane) to fix the layers together (paragraph 6 under “The Utility Model Content”). The diamonds stick permanently to the painting (abstract). It is noted that polyurethane is known in the art as insoluble in water, and therefore is considered an oily glue (Hengameh; Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diamond canvas to include a layer of polyurethane (oily glue) over the patterned diamond powder layer (flash layer/paillettes) (at a place where the patterns are printed) in order to permanently fix the diamonds to the diamond canvas.
Wu in view of Funke, Schwartz, Jepson, Ye, Ishida, and Wu ‘271 does not explicitly teach that the graphic layer (lower back cover layer) and the primer layer (upper back cover layer) seal the holes and gaps on the respective surfaces of the base layer (chemical fiber oxford cloth layer), however it is reasonable to presume this structure is inherent to Wu in view of Funke, Schwartz, Jepson, Ye, Ishida, and Wu ‘271. Support for said presumption is found in that the base material layer (chemical fiber oxford cloth layer) is coated with the graphic layer (lower back cover layer) and the primer layer (upper back cover layer) as recited in the claims, using a waterproof waterborne acrylic acid which is the same materials used in the claims. Since the same process step and the same material is used, it is reasonable to presume the method of Wu in view of Funke, Schwartz, Jepson, Ye, Ishida, and Wu ‘271 also seals the holes and gaps on the respective surfaces of the base material layer (chemical fiber oxford cloth layer).

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 205022273)5,6,7 in view of Funke (US 2018/0187369)3, Schwartz (Encyclopedia and Handbook of Materials, Parts, and Finishes)3, Jepson (US 3917883)1,3, Ye (CN 104893440)2,3, Ishida (JP 2003-175700)2,3, and Wu (CN 203032271)2,3,8 as applied to claims 5 and 16 above, and further in view of Halloran (US 3922410)3.
With respect to claims 9 and 20, Wu in view of Funke, Schwartz, Jepson, Ye, Ishida, and Wu ‘271 teach all the limitations of claims 5 and 16 above. As discussed in the rejections of claims 5 and 16 above, the fibrous layer is a flocked layer as taught by Jepson, the method of which includes uniformly applying a binder (adhesive) and then applying the flocking layer. Jepson further teaches that fibers that can be flocked include cotton, rayon, nylon, acrylic, and polyester fibers (col. 4, lines 20-21).
Wu in view of Funke, Schwartz, Jepson, Ye, Ishida, and Wu ‘271 is silent as to the fibers of the flocking layer being woolens.
Halloran teaches flocked fabrics and laminates (col. 1, lines 7-11). Suitable materials for use as the flock fibers included rayon, cotton, nylon, polyesters, wool, mohair, silk, acrylics, modacrylics, and the like (col. 3, lines 29-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flocked fibers of Wu in view of Funke, Schwartz, Jepson, Ye, Ishida, and Wu ‘271 to be wool, because Halloran teaches that cotton, rayon, nylon, acrylic, polyester, and wool are all fibers suitable for flocking. The simple substitution of known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B). In the instant case the predictable results of a flocked fiber surface would be achieved with the use of wool fibers.

Response to Arguments
Response – Claim Rejections 35 USC §112
The majority of the rejections of claims 5-10 and 16-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed June 15, 2022.
One of the 112(b) rejections of claim 5 is maintained, as described above. As such claims 6-8 and 10 are also still rejected under 112(b) based on their dependency from claim 5.

On page 6 of the response Applicant requests additional clarification as to the indefiniteness rejection at paragraph 11, stating that the recited steps form the canvas diamond picture.
The rejection at paragraph 11 of the previous office action (maintained above) was with respect to the limitation of “printing patterns of a picture on a flash layer, and smearing oily glue at a place where the patterns are printed after printing”. The limitation is indefinite because it is unclear whether the flash layer with the printed pattern is part of the canvas diamond picture as there is no step of applying or forming the flash layer on the canvas diamond picture.
Briefly, without incorporating all the limitations for conciseness, the steps of claim 5 for producing a canvas diamond picture include wetting a chemical fiber oxford cloth, drying the oxford cloth, coating and sealing the holes of the oxford cloth, brushing a layer of adhesive glue on the lower back cover layer [of the oxford fiber cloth], coating and sealing the holes of the chemical fiber oxford cloth, coating the upper back cover layer [of the oxford cloth], printing patterns on a flash layer, and smearing oily glue on the pattern. All the steps preceding the limitation in question are performed to the chemical fiber oxford cloth of the canvas diamond picture such that it is clear that the steps are all forming he canvas diamond picture. However the steps of printing patterns on a flash layer and smearing oily glue have no connection to the steps prior, namely they are not specified as being performed on the chemical fiber oxford cloth of the canvas diamond picture or on any of the layers formed on the chemical fiber oxford cloth. As such it is unclear whether the flash layer and its related methods are part of the canvas diamond picture as there is no step or connecting structure that relates it to any of the steps or structure preceding the limitation in the claim.
For example, claim 16 states at 18-20 “smearing paillettes on the ink-receiving layer to form a flash layer; and printing patterns of a picture on the flash layer, and smearing oily glue at a place where the patterns are printed after printing”. This limitation is definite because it is clear that the flash layer is part of the canvas diamond picture because it is formed on the ink-receiving layer, and thus is connected to the structure recited previously in claim 16. The limitation in claim 5 lacks this connection to the previously established structure of the canvas diamond layer, and thus is indefinite.

Response – Claim Rejections 35 USC §103
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive.
On pages 6-7 of the response Applicant submits that Wu uses water in a weak solvent diamond canvas whereas Funke uses alcohol. Applicant states that one of ordinary skill in the art would know that wetting the Wu substrate with alcohol as taught in Funke would increase the solvent properties of Wu, and therefore would not make the combination.
The Examiner respectfully disagrees. The arguments of counsel cannot take the place of evidence on the record. See MPEP 716.01(c)(II). Applicant states that using an alcohol would increase the solvent properties of Wu but has not provided any evidence to support this claim. It is known in the art that alcohols, like water, are both weak bases and weak acids (Farmer; “Acidity of Alcohols”) and that alcohols are bases similar to water (Farmer; “Basicity of Alcohols”). Therefore the ordinary artisan would recognize alcohols as a weak solvent similar to water, and would be motivated to make the combination for the reasons cited in the rejection above.

On page 7 of the response Applicant submits that the examiner is not allowed to take just the heating temperature of Funke and apply that one particular teaching to Wu. MPEP 2141(II)(B) explains that the prior art must be considered as a whole.
The Examiner respectfully disagrees. As discussed in the rejection above, Funke teaches wetting, drying, and curing a textile (Funke; paragraphs [0092]-[0095]). Processes for finishing textiles according to Funke allow for the production of textiles that comprise little to no formaldehyde, have excellent whiteness performance, anticrease properties, wrinkle resistance, shrink resistance, especially long-term anticrease, anti-wrinkle, and anti-shrink properties, and high abrasion and rub fastness (Funke; paragraph [0098]). The modification above therefore proposed modifying the base layer (chemical fiber oxford layer) of Wu to be treated by the composition and method of Funke, which includes the claimed temperature, in order to provide a textile that comprises little to no formaldehyde, has excellent whiteness performance, long-term anticrease properties, long-term wrinkle resistance, long-term shrink resistance, high abrasion, and rub fastness. Therefore the examiner did not merely pick the heating temperature of Funke and applied it to Wu, but also provided rationale as to why one of ordinary skill in the art would be motivated to make the proposed modification.
It is the position of the Examiner that the prior art was considered as a whole. It is respectfully submitted that Applicant specifically point out how the prior art was not considered as a whole.

On page 7 of the response Applicant submits that one would not use the technology of Funke to achieve anti shrink/anti stretch properties because Funke achieves those properties under a different principal operation than Wu which also achieves anti shrink and anti stretch properties. Applicant concludes that Funke is not using a better resin or a better aqueous solution compared to Wu.
The Examiner respectfully disagrees. The arguments of counsel cannot take the place of evidence on the record. See MPEP 716.01(c)(II). Applicant states that Funke is not using a better resin or a better aqueous solution compared to Wu, but has not provided any evidence that this is this case, or that the ordinary artisan would recognize that this is the case.
With respect to the ordinary artisan not being motivated to make the combination because Wu already teaches anti shrink and anti stretch properties, it is noted that Funke explicitly teaches long-term shrink resistance (Funke; paragraph [0098]). Therefore, even though Wu teaches anti-shrink properties, the ordinary artisan would still be motivated to make the combination in order to provide long-term shrink resistance. Additionally, the combination provides beneficial properties other than shrink resistance including the presence of little to no formaldehyde, excellent whiteness performance, long-term anticrease properties, long-term wrinkle resistance, high abrasion, and rub fastness (Funke; paragraph [0098]). Therefore the ordinary artisan would have been motivated to combine Wu and Funke as suggested in the rejection above in order to provide a final product with the many above properties not exhibited by Wu alone.

On page 8 of the response Applicant submits in that in paragraph 35 of the office action the examiner utilizes circular argumentation to show that one of ordinary skill in the art would have modified Wu with the flocking of Jepson.
The Examiner respectfully disagrees. It is unclear to the Examiner how circular argumentation was used. The rejection at (previous) paragraph 35 provides the rationale that one of ordinary skill in the art would have been motivated to include a flocked layer formed by uniformly applying a binder (adhesive glue/adhesive layer) and flocking fibers (fibrous layer) onto the binder (adhesive glue/adhesive layer) in order to provide the substrate with a velvet-like or suede-appearance and to have the characteristic sheen of many suedes and velvets arranged in any desired pattern. These teachings can be found in Jepson at col. 1, lines 16-19, 61-68; col. 2, lines 22-28, 57-61; and col. 4, lines 3-9. The flocking method in Jepson clearly results in a desired finish (velvet-like or suede-like with any desired pattern). It is unclear how this argumentation is circular.

On page 8 of the response Applicant submits that the examiner uses impermissible hindsight when determining the ordinary artisan would have chosen the backside of the diamond canvas so as to not cover the picture.
The Examiner disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As identified in the rejection above, Wu at paragraph [0041] identifies the ink-absorbing layer as the surface layer. Therefore the ordinary artisan would have chosen to apply the layer to the graphic layer (lower back cover layer) so as to not cover the ink in the surface layer (ink-receiving layer) of Wu. If the layer were to be applied to the surface layer, it would no longer be a surface layer as required by Wu.

On page 9 of the response Applicant submits that in paragraph 50 of the office action the examiner states that because the substrate of Wu is suitable for flocking, that such flocking is obvious. Applicant submits that the examiner is incorrect to assert that since something is suitable for a process does not mean that a person of ordinary skill in the art would have been motivated to make such a modification, and again concludes that the examiner is using impermissible hindsight.
The Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Paragraph 50 of the previous office action is with respect to the motivation for arriving at the subject matter of claims 9 and 20, specifically the use of a “woolen”. As discussed in detail in the office action and in the response, Jepson teaches the claimed flocking method which is combined with Wu, Funke, and Schwartz in order to provide the substrate with a velvet-like or suede-like appearance and to have the characteristic sheen of many suedes and velvets arranged in any desired pattern. Jepson further teaches that the fibers that can be flocked include cotton, rayon, nylon, acrylic, and polyester fibers (Jepson; col. 4, lines 20-21). Paragraph [0050] relies on the teachings of Halloran which discloses flocked fabrics and laminates (Halloran; col. 1, lines 7-11). Suitable materials for use as the flock fibers include rayon, cotton, nylon, polyesters, wool, mohair, silk, acrylics, modacrylics, and the like (Halloran; col. 3, lines 29-31).
As stated at (previous) paragraph 50, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flocked fibers of Wu in view of Funke, Schwartz, Jepson, Ye, Ishida, and Wu ‘271 to be wool, because Halloran teaches that cotton, rayon, nylon, acrylic, polyester, and wool are all suitable fibers for flocking. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B). In the instant case the predictable results of a flocked fiber surface would be achieved with the use of wool fibers. Since all the limitations of claims 9 and 20 were found in the prior art as described in the rejection and in the response above, hindsight was not relied upon.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Machine translation used as reference
        3 Previously presented
        4 Hereinafter referred to as Wu ‘271
        5 Cited in IDS
        6 Machine translation used as reference
        7 Previously presented
        8 Hereinafter referred to as Wu ‘271